         Case 7:18-cv-03185-CS-AEK Document 56 Filed 02/24/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
Walter Jackson,

                                   Plaintiff,
                                                                          ORDER
                 -against-
                                                                          18 Civ. 3185 (CS)(AEK)
Phoenix Transportation Service, et al.,

                                    Defendants.
----------------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        In response to the Court’s order of February 9, 2021, ECF No. 53, Plaintiff has filed:

(i) a new version of the document entitled “Proposed Finding of Fact & Conclusion of Law,”

ECF No. 52, with more legible copies of his paychecks; (ii) a sworn Declaration, ECF No. 54;

and (iii) a document docketed as “Supplemental Proposed Findings of Fact and Conclusions of

Law,” ECF No. 55, which appears to be the same as ECF No. 52, but without the photocopies of

paychecks, and which includes an Affirmation of Service and an explanation as to why Plaintiff

served his papers on “Silverman & Associates/Gary S. Smith” at 445 Hamilton Avenue, Suite #

1102, White Plains, New York 10601, see ECF No. 55 at 13-15. In essence, Plaintiff states that

this is the last known address of Defendant Phoenix Transportation Service and its counsel, and

that this was the address provided to him by Judge Seibel in her order docketed as ECF No. 44.

However, the aforementioned address is not the address listed in Judge Seibel’s order. Rather,

Judge Seibel’s order includes the following addresses for Defendant Phoenix Transportation

Service and its counsel:

             Phoenix Transportation Services, Inc.
             50 Main Street Suite 390
             White Plains, NY 10606



                                                         1
       Case 7:18-cv-03185-CS-AEK Document 56 Filed 02/24/21 Page 2 of 3




           Garvey & Associates, P.C.
           235 Main Street Suite 630
           White Plains, NY 10601

ECF No. 44. Plaintiff states that “[i]t should be noted that Garvey & Associates is the incorrect

name and Silverman & Associates is the correct one,” ECF No. 55 at 15, but he provides no

explanation for why or how he made this determination. The Court thus has no basis to conclude

that Plaintiff has effected proper service of his inquest papers upon Defendant Phoenix

Transportation Service.

       Accordingly, on or before March 3, 2021, Plaintiff is ordered to serve copies of (1) the

Court’s January 11 order (ECF No. 51), (2) his “Proposed Finding of Fact & Conclusion of Law”

and pay stubs and checks attached thereto (ECF No. 52), (3) the Court’s February 9 order (ECF

No. 53), (4) his Declaration (ECF No. 54), (5) his “Supplemental Proposed Findings of Fact and

Conclusions of Law” (ECF No. 55), and (6) this Order, upon Defendant Phoenix Transportation

Service by mail at the following addresses:

           Phoenix Transportation Services Inc.
           50 Main Street, Suite 390
           White Plains, NY 10606

           and

           Garvey & Associates, P.C.
           235 Main Street, Suite 630
           White Plains, NY 10601

Plaintiff must then file proof of such service on the docket.




                                                 2
       Case 7:18-cv-03185-CS-AEK Document 56 Filed 02/24/21 Page 3 of 3




       In light of the foregoing, the Court hereby extends the time for Defendant Phoenix

Transportation Service to serve and file its response, if any, to Plaintiff’s inquest submissions,

ECF Nos. 52, 54, and 55, to March 31, 2021.

Dated: February 24, 2021
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                  3
